Title: To James Madison from William Eaton, 28 June 1801
From: Eaton, William
To: Madison, James


Sir,
Tunis 28. June 1801.
On the night of the eighteenth instant a fire broke out in the Bey’s Palace which in its progress consumed fifty thousand stands of small arms. The Second day following I recieved a message to wait on the Bey; but was at that moment confined to my bed with a billious fever so that it was not till this morning I have been able to go in my carriage to the Palace. The Bey’s object in calling on me was to demand of the United States ten thousand stands of arms. I refused to state his demand. “I have proportioned my loss” said he “among my friends, and this falls to you to furnish. Tell your Government to send them without delay.” It is impossible, said I, to state this claim to my Government. We have no magazines of Small arms; the organization of our national Strength is different from that of any other nation on earth. Each Citizen carries his own arms always ready for battle. When threat[e]ned with an invasion or actually invaded detachments from the whole national body are sent by rotation to Serve in the field—so that we have no need of standing armies nor depositories of arms. It would be an affront to my Government, and a imposition on the Bey to State to them this demand or to flatter him with a prospect of recieving it. “Send for them to France or England” Said the Minister. You are in a much more elegible position to make this commission to Europe than we are, said I. “If the Bey had any intentions of purchasing the Arms from Europe,” Said the Minister “he could do it without your Agency. He did not send for you to ask your advise but to order you to communicate his demands to your Government.” And I came here, said I, to assure you that I will make no such communication to my Government. “The Bey will write himself” Said he. If so, it will become my duty to forward his letter, but at the same time it is equally obligatory on me to let the Bey be aforehand apprized that he will never recieve a Single musket from the United States. I should Suppose a sense of decency if not of gratitude would disuade the Bey from this new extravagant claim. Has he not within eighteen months recieved two large Ships cargos in Regalia have we not now another Ship laden for him on its passage—And has he not within Sixty days demanded Cannon extraordinary of the U. S.? At this rate when are our payments to have an end? “Never” Said the Minister. “As to the Ships you talk of they are but the part payment of Regalia you have long since owed us as the condition of peace. The other claims we make are such as we recieve from all friendly nations once every two or three years—it is an established custom. And you like others will be obliged to conform to it.” When we shall have completed the payment of our peace Stipulations you may never calculate on further donations. It is by treaty considered as the condition of a perpetual peace and any new claims on your part will be at least an infraction of the Treaty and will be so considered by us. You may therefore at once and for ever abandon the idea of future claims. For I again assure you in the name of my Government and Country that the discharge of our treaty obligations will put an end to our contributions here. “Your contributions, as you think proper to call them,[”] said the Minister [“]will never have an end. If this be the language you think of holding at this Court you may prepare yourself to leave the Country and that very Soon.[”] If Change of Stile on my part, Said I, be the condition of residence here I will leave the Bey’s Kingdom tomorrow morning. “We will give you a month” said the Minister. I ask but Six hours I replied. “But you will write?” No. “But it is your duty to write.” For deficiency in duty this is not the place where I am to be questioned. “I tell you again,” continued he “your peace depends on your compliance with this demand of my Master.” If so said I, on me be the responsibility of breaking the peace. I wish you a good morning. Leaving the palace I heard the minister say to one of his colleagues “By God that man is mad! But we shall bring him to terms—never fear.” I don’t know how this affair will end. I shall not change my position. I have the honor to be, Sir, with perfect respect your Mo. Obed. servt
William Eaton
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH); Tr (CSmH). RC marked duplicate; in a clerk’s hand, except for last five lines of letter, complimentary close, and signature in Eaton’s hand; docketed by O’Brien at Algiers 14 July and by Wagner as received 7 Oct. Tr marked: “Accompanying the petition of William Eaton, presented the 20th. of Feby. 1804.”


